office_of_chief_counsel internal_revenue_service memorandum number release date cc psi cjlangley preno-125773-10 uilc date date to holly mccann chief excise_tax program from stephanie bland senior technician reviewer cc psi subject kerosene sold under the low income home energy assistance program this memorandum responds to your request dated date for advice on the treatment of undyed kerosene purchased using state vouchers or other forms of payment by a state under the low income home energy assistance program liheap or an equivalent state funded program this advice may not be used or cited as precedent liheap is a federally-funded grant program managed by the u s department of health and human services that provides grants to all states the district of columbia u s territories and indian tribes and tribal organizations collectively local liheap programs the purpose of liheap is to assist low income households particularly those with the lowest incomes that pay a high proportion of household_income for home energy primarily in meeting their immediate home energy needs the federal government does not provide energy assistance directly to the public rather a person in need of assistance must apply to the local liheap program which will determine eligibility for assistance unlike some federal programs applications eligibility rules types of assistance and benefit levels can vary greatly among the various local liheap programs in one type of liheap program a state provides a voucher for a certain amount of money to its liheap participants through an agency it establishes the participant then uses the voucher to purchase undyed kerosene for use in home heating systems afterwards the state_agency reimburses the ultimate vendor for the dollar amount specified on the voucher preno-125773-10 you have asked us for our legal opinion on whether in the situation described above undyed kerosene purchased by liheap participants using vouchers and used by liheap participants for home heating purposes is for the exclusive use of a state if the use of the undyed kerosene by liheap participants is deemed to be used for the exclusive use of a state you have asked whether an ultimate vendor that is registered under sec_4101 may use the voucher as a certificate within the meaning of sec_48 e for purposes of making an ultimate vendor claim for purposes of this memorandum we assume tax has been imposed under sec_4041 or sec_4081 sec_4081 of the internal_revenue_code generally imposes an excise_tax on taxable fuels that are removed from a refinery removed from a terminal entered into the u s or sold to a person not registered under sec_4101 unless there was a prior tax sec_4041 provides a backup tax for any liquid not taxed under sec_4081 that is sold for use or used as a fuel in a diesel powered highway vehicle or diesel powered train however under sec_4041 states are exempt from such tax if the fuel is for the exclusive use of any state the code does not define the term exclusive use sec_6427 provides that except as otherwise provided in sec_6427 and l if any diesel_fuel or kerosene on which tax has been imposed by sec_4041 or sec_4081 is used by any person in a nontaxable_use the secretary shall pay without interest to the ultimate_purchaser of such fuel an amount equal to the aggregate amount of tax imposed on such fuel under sec_4041 or sec_4081 as the case may be reduced by any payment made to the ultimate vendor under sec_6427 sec_6427 provides that the term nontaxable_use means any use that is exempt from tax imposed by sec_4041 other than by reason of a prior imposition of tax sec_6427 provides that sec_6427 shall not apply to diesel_fuel or kerosene used by a state_or_local_government sec_6427 provides that except for sec_6427 credit card issuers the amount that would but for sec_6427 have been paid under sec_6427 with respect to any fuel shall be paid to the ultimate vendor of such fuel if such vendor i is registered under sec_4101 and ii meets the requirements of sec_6416 b or d sec_48_6427-9 of the manufacturers and retailers excise_tax regulations provides rules under which certain registered ultimate vendors of taxed diesel_fuel and kerosene may claim the credits or payments allowed by sec_6427 sec_48_6427-9 provides generally that the buyer must provide the ultimate vendor a certificate that consists of a statement that is signed under penalties of perjury by a person with authority to bind the buyer is in substantially the same form as the model certificate provided in sec_48_6427-9 of this section and contains all information necessary to complete such model certificate a new certificate must be given if any information in the current certificate changes the certificate may be included as part of any business records normally used to document a sale preno-125773-10 revrul_59_359 1959_2_cb_312 holds that sales of gasoline to a state highway authority is for the exclusive use of the state when the gasoline is furnished without charge to motorists stranded on the highway revrul_73_542 1973_2_cb_341 holds that sales of diesel_fuel to bus owner- operators under contract with a county school board to transport students to and from school are sales for the exclusive use of a political_subdivision of a state when the school board reimburses the bus owner-operator for the actual cost of the fuel rather than on a per mile or per_diem basis in revrul_79_112 1979_14_cb_356 a school district contracts with an independent school_bus operator to transport students to and from school under the terms of the contract the school_bus operator agrees to bear all fuel expenses including the risk and burden of increases in the cost of fuel the revenue_ruling holds that the sale of gasoline for use by the bus operator is not for the exclusive use of the school district revrul_70_214 1970_1_cb_230 holds that in determining whether sales to an organization are sales for the exclusive use of a state it must be established that the organization is either a controlled directly or indirectly by a state_agency or b is performing a traditional governmental function on a nonprofit basis the situation described above differs from revrul_73_542 because in this case the state does not bear the burden of any price increases in the fuel instead the state provides a voucher that the liheap participant redeems for a dollar amount of undyed kerosene therefore if prices increase the liheap participant incurs higher out-of- pocket fuel costs furthermore this case is distinguishable from revrul_59_359 because in this case the state neither purchases nor takes title to the undyed kerosene finally the liheap participant in this case is neither controlled directly or indirectly by a state_agency nor does it perform a traditional government function such as maintaining public safety on the highways see revrul_70_214 based on the foregoing we conclude that undyed kerosene purchased by liheap participants for home heating use under the scenario described above is not used for the exclusive use of a state accordingly the ultimate vendor is not the proper claimant under sec_6427 we note however that in the scenario described above although the undyed kerosene is not being used for an exclusive state use it is being used for a nontaxable_use sec_6427 generally provides that if any kerosene on which tax has been imposed by sec_4041 or sec_4081 is used by any person in a nontaxable_use the secretary shall pay without interest to the ultimate_purchaser of such fuel an amount equal to the aggregate amount of tax imposed on such fuel in this case the liheap participant is the ultimate_purchaser of the undyed kerosene it purchases using state vouchers therefore to the extent tax was imposed under sec_4041 or sec_4081 the liheap participant preno-125773-10 may make a claim under sec_6427 for an amount equal to the aggregate amount of the tax so imposed if you have any questions concerning this memorandum please contact charles j langley jr at
